*651
ORDER

PER CURIAM.
AND NOW, this 1st day of February, 2016, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by Petitioner, is:
Whether, under the Court’s recent decision in Tincher v. Omega Flex, Inc. [628 Pa. 296], 104 A.3d 328 (Pa.2014), a defendant in a strict-liability claim based on a failure-to-warn theory has the right to have a jury determine whether its product was “unreasonably dangerous[?]”
Justice EAKIN did not participate in the consideration or decision of this matter.